Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-15-1997

Teamsters Local 312 v. Matlack Inc
Precedential or Non-Precedential:

Docket 96-1268




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Teamsters Local 312 v. Matlack Inc" (1997). 1997 Decisions. Paper 192.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/192


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled August 15, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-1268

TEAMSTERS LOCAL 312,
Appellant

v.

MATLACK, INC.

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. No. 95-cv-05661)

Before: SLOVITER, Chief Judge,
GREENBERG and SCIRICA, Circuit Judges

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed July 8, 1997, be amended by the addition of the name
"Judith Batson Sadler (on the brief)" after the name
"Charles E. Sykes" and before the firm name "Bruckner &
Sykes" on page 2, line 6 from the top.

By the Court,

/s/ Dolores K. Sloviter
Chief Judge

Dated: 8/15/97